Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 1 of 15 Page ID #:173



   1   MICHAEL B. HORROW (SBN 162917)
       NICHOLE D. PODGURSKI (SBN 251240)
   2   DONAHUE & HORROW, LLP
       1960 E. Grand Ave., Suite 1215
   3   El Segundo, California 90245
       Telephone: (310) 322-0300
   4   Facsimile: (310) 322-0302
       Email: mhorrow@donahuehorrow.com
   5   Email: npodgurski@donahuehorrow.com
   6   Attorneys for Plaintiff
       JEFFREY VINNICK
   7
   8
   9                             UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11
  12 JEFFREY VINNICK,                                    Case No.: 2:20-cv-2922-SVW-JEM
  13                      Plaintiff,
                                                         STIPULATED PROTECTIVE
  14         vs.                                         ORDER
  15 STANDARD INSURANCE COMPANY;
     and DOES 1 through 10, inclusive,
  16
                      Defendant.
  17
  18
  19   1.    A.     PURPOSES AND LIMITATIONS
  20         Discovery in this action is likely to involve production of confidential,
  21   proprietary, or private information for which special protection from public
  22   disclosure and from use for any purpose other than prosecuting this litigation may be
  23   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  24   enter the following Stipulated Protective Order. The parties acknowledge that this
  25   Order does not confer blanket protections on all disclosures or responses to
  26   discovery and that the protection it affords from public disclosure and use extends
  27   only to the limited information or items that are entitled to confidential treatment
  28   under the applicable legal principles. The parties further acknowledge, as set forth in
                                                   –1–               CASE NO.: 2:20-cv-2922-SVW-JEM
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 2 of 15 Page ID #:174



   1   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   3   procedures that must be followed and the standards that will be applied when a party
   4   seeks permission from the court to file material under seal.
   5
   6         B.     GOOD CAUSE STATEMENT
   7         Disclosure and discovery activity in this action are likely to involve
   8   production of confidential, proprietary, or private information, including protected
   9   health information, for which special protection from public disclosure and from use
  10   for any purpose other than prosecuting this litigation may be warranted. It is
  11   expected that the discovery will include Plaintiff’s medical and financial information
  12   and may include confidential and proprietary information from Defendant.
  13   Accordingly, the parties hereby stipulate to and petition the court to enter the
  14   following Stipulated Protective Order. The parties acknowledge that this Order does
  15   not confer blanket protections on all disclosures or responses to discovery and that
  16   the protection it affords from public disclosure and use extends only to the limited
  17   information or items that are entitled to confidential treatment under the applicable
  18   legal principles.
  19
  20   2.    DEFINITION
  21         2.1    Action: the above captioned pending federal law suit.
  22         2.2    Challenging Party: a Party or Non-Party that challenges the
  23   designation of information or items under this Order.
  24         2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
  25   how it is generated, stored or maintained) or tangible things that qualify for
  26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
  27   Good Cause Statement.
  28
                                                  –2–              CASE NO.: 2:20-cv-2922-SVW-JEM
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 3 of 15 Page ID #:175



   1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   2   their support staff).
   3          2.5    Designating Party: a Party or Non-Party that designates information or
   4   items that it produces in disclosures or in responses to discovery as
   5   “CONFIDENTIAL.”
   6          2.6    Disclosure or Discovery Material: all items or information, regardless
   7   of the medium or manner in which it is generated, stored, or maintained (including,
   8   among other things, testimony, transcripts, and tangible things), that are produced or
   9   generated in disclosures or responses to discovery in this matter.
  10          2.7    Expert: a person with specialized knowledge or experience in a matter
  11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  12   an expert witness or as a consultant in this Action.
  13          2.8    House Counsel: attorneys who are employees of a party to this Action.
  14   House Counsel does not include Outside Counsel of Record or any other outside
  15   counsel.
  16          2.9    Non-Party: any natural person, partnership, corporation, association,
  17   or other legal entity not named as a Party to this action.
  18          2.10 Outside Counsel of Record: attorneys who are not employees of a
  19   party to this Action but are retained to represent or advise a party to this Action and
  20   have appeared in this Action on behalf of that party or are affiliated with a law firm
  21   that has appeared on behalf of that party, including support staff.
  22          2.11 Party: any party to this Action, including all of its officers, directors,
  23   employees, consultants, retained experts, and Outside Counsel of Record (and their
  24   support staffs).
  25          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  26   Discovery Material in this Action.
  27          2.13 Professional Vendors: persons or entities that provide litigation support
  28   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                  –3–               CASE NO.: 2:20-cv-2922-SVW-JEM
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 4 of 15 Page ID #:176



   1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   2   and their employees and subcontractors.
   3         2.14 Protected Material: any Disclosure or Discovery Material that is
   4   designated as “CONFIDENTIAL.”
   5         2.15 Receiving Party: a Party that receives Disclosure or Discovery
   6   Material from a Producing Party.
   7
   8
       3.    SCOPE
   9
             The protections conferred by this Stipulation and Order cover not only
  10
       Protected Material (as defined above), but also (1) any information copied or
  11
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
  12
       compilations of Protected Material; and (3) any testimony, conversations, or
  13
       presentations by Parties or their Counsel that might reveal Protected Material.
  14
       Any use of Protected Material at trial shall be governed by the orders of the trial
  15
       judge. This Order does not govern the use of Protected Material at trial.
  16
  17
       4.    DURATION
  18
             Once a case proceeds to trial, all of the information that was designated as
  19
       confidential or maintained pursuant to this protective order becomes public and will
  20
       be presumptively available to all members of the public, including the press, unless
  21
       compelling reasons supported by specific factual findings to proceed otherwise are
  22
       made to the trial judge in advance of the trial. See Kamakana v. City and County of
  23
       Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
  24
       showing for sealing documents produced in discovery from “compelling reasons”
  25
       standard when merits-related documents are part of court record). Accordingly, the
  26
       terms of this protective order do not extend beyond the commencement of the trial.
  27
  28
                                                  –4–              CASE NO.: 2:20-cv-2922-SVW-JEM
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 5 of 15 Page ID #:177



   1   5.    DESIGNATING PROTECTED MATERIAL
   2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   3   Each Party or Non-Party that designates information or items for protection under
   4   this Order must take care to limit any such designation to specific material that
   5   qualifies under the appropriate standards. The Designating Party must designate for
   6   protection only those parts of material, documents, items, or oral or written
   7   communications that qualify so that other portions of the material, documents,
   8   items, or communications for which protection is not warranted are not swept
   9   unjustifiably within the ambit of this Order.
  10         Mass, indiscriminate, or routinized designations are prohibited. Designations
  11   that are shown to be clearly unjustified or that have been made for an improper
  12   purpose (e.g., to unnecessarily encumber the case development process or to impose
  13   unnecessary expenses and burdens on other parties) may expose the Designating
  14   Party to sanctions.
  15         If it comes to a Designating Party’s attention that information or items that it
  16   designated for protection do not qualify for protection, that Designating Party must
  17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  18         5.2    Manner and Timing of Designations. Except as otherwise provided in
  19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  21   under this Order must be clearly so designated before the material is disclosed or
  22   produced. The parties hereby stipulate and agree that all of Plaintiff’s health
  23   information, including all diagnosis, shall be automatically designated as
  24   confidential notwithstanding any marking of the document confidential. This
  25   includes, but is not limited to, any mention of Plaintiff’s private health information.
  26         Designation in conformity with this Order requires:
  27                (a)      for information in documentary form (e.g., paper or electronic
  28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                   –5–               CASE NO.: 2:20-cv-2922-SVW-JEM
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 6 of 15 Page ID #:178



   1   proceedings), that the Producing Party affix, at a minimum, the legend
   2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   3   contains protected material. If only a portion or portions of the material on a page
   4   qualifies for protection, the Producing Party also must clearly identify the protected
   5   portion(s) (e.g., by making appropriate markings in the margins).
   6         A Party or Non-Party that makes original documents available for inspection
   7   need not designate them for protection until after the inspecting Party has indicated
   8   which documents it would like copied and produced. During the inspection and
   9   before the designation, all of the material made available for inspection shall be
  10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  11   documents it wants copied and produced, the Producing Party must determine which
  12   documents, or portions thereof, qualify for protection under this Order. Then, before
  13   producing the specified documents, the Producing Party must affix the
  14   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  15   portion or portions of the material on a page qualifies for protection, the Producing
  16   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  17   markings in the margins).
  18                 (b)   for testimony given in depositions that the Designating Party
  19   identify the Disclosure or Discovery Material on the record, before the close of the
  20   deposition.
  21                 (c)   for information produced in some form other than documentary
  22   and for any other tangible items, that the Producing Party affix in a prominent place
  23   on the exterior of the container or containers in which the information is stored the
  24   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
  25   protection, the Producing Party, to the extent practicable, shall identify the protected
  26   portion(s).
  27         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  28   failure to designate qualified information or items does not, standing alone, waive
                                                  –6–               CASE NO.: 2:20-cv-2922-SVW-JEM
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 7 of 15 Page ID #:179



   1   the Designating Party’s right to secure protection under this Order for such material.
   2   Upon timely correction of a designation, the Receiving Party must make reasonable
   3   efforts to assure that the material is treated in accordance with the provisions of this
   4   Order.
   5
   6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   7         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   8   designation of confidentiality at any time that is consistent with the Court’s
   9   Scheduling Order.
  10         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  11   resolution process under Local Rule 37.1, et seq.
  12         6.3    Burden. The burden of persuasion in any such challenge proceeding
  13   shall be on the Designating Party. Frivolous challenges, and those made for an
  14   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
  15   other parties) may expose the Challenging Party to sanctions. Unless the
  16   Designating Party has waived or withdrawn the confidentiality designation, all
  17   parties shall continue to afford the material in question the level of protection to
  18   which it is entitled under the Producing Party’s designation until the Court rules on
  19   the challenge.
  20
  21
       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  22
             7.1    Basic Principles. A Receiving Party may use Protected Material that is
  23
       disclosed or produced by another Party or by a Non-Party in connection with this
  24
       Action only for prosecuting, defending, or attempting to settle this Action. Such
  25
       Protected Material may be disclosed only to the categories of persons and under the
  26
       conditions described in this Order. When the Action has been terminated, a
  27
  28
                                                  –7–               CASE NO.: 2:20-cv-2922-SVW-JEM
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 8 of 15 Page ID #:180



   1   Receiving Party must comply with the provisions of section 13 below (FINAL
   2   DISPOSITION).
   3         Protected Material must be stored and maintained by a Receiving Party at a
   4   location and in a secure manner that ensures that access is limited to the persons
   5   authorized under this Order.
   6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   7   otherwise ordered by the Court or permitted in writing by the Designating Party, a
   8   Receiving Party may disclose any information or item designated
   9   “CONFIDENTIAL” only to:
  10                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
  11   as well as employees of said Outside Counsel of Record to whom it is reasonably
  12   necessary to disclose the information for this Action;
  13                (b)   the officers, directors, and employees (including House Counsel)
  14   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
  15                (c)   Experts (as defined in this Order) of the Receiving Party to
  16   whom disclosure is reasonably necessary for this Action and who have signed the
  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18                (d)   the Court and its personnel;
  19                (e)   court reporters and their staff;
  20                (f)   professional jury or trial consultants, mock jurors, and
  21   Professional Vendors to whom disclosure is reasonably necessary for this Action
  22   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
  23   A);
  24                (g)   the author or recipient of a document containing the information
  25   or a custodian or other person who otherwise possessed or knew the information;
  26                (h)   during their depositions, witnesses, and attorneys for witnesses,
  27   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  28   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                                  –8–               CASE NO.: 2:20-cv-2922-SVW-JEM
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 9 of 15 Page ID #:181



   1   they will not be permitted to keep any confidential information unless they sign the
   2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   3   agreed by the Designating Party or ordered by the Court. Pages of transcribed
   4   deposition testimony or exhibits to depositions that reveal Protected Material may be
   5   separately bound by the court reporter and may not be disclosed to anyone except as
   6   permitted under this Stipulated Protective Order; and
   7                  (i)   any mediator or settlement officer, and their supporting
   8   personnel, mutually agreed upon by any of the parties engaged in settlement
   9   discussions.
  10
  11   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  12         IN OTHER LITIGATION
  13         If a Party is served with a subpoena or a court order issued in other litigation
  14   that compels disclosure of any information or items designated in this Action as
  15   “CONFIDENTIAL,” that Party must:
  16                  (a)   promptly notify in writing the Designating Party. Such
  17   notification shall include a copy of the subpoena or court order;
  18                  (b)   promptly notify in writing the party who caused the subpoena or
  19   order to issue in the other litigation that some or all of the material covered by the
  20   subpoena or order is subject to this Protective Order. Such notification shall include
  21   a copy of this Stipulated Protective Order; and
  22                  (c)   cooperate with respect to all reasonable procedures sought to be
  23   pursued by the Designating Party whose Protected Material may be affected.
  24   If the Designating Party timely seeks a protective order, the Party served with the
  25   subpoena or court order shall not produce any information designated in this action
  26   as “CONFIDENTIAL” before a determination by the court from which the
  27   subpoena or order issued, unless the Party has obtained the Designating Party’s
  28   permission. The Designating Party shall bear the burden and expense of seeking
                                                  –9–               CASE NO.: 2:20-cv-2922-SVW-JEM
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 10 of 15 Page ID #:182



    1   protection in that court of its confidential material and nothing in these provisions
    2   should be construed as authorizing or encouraging a Receiving Party in this Action
    3   to disobey a lawful directive from another court.
    4
    5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    6         PRODUCED IN THIS LITIGATION
    7                 (a)   The terms of this Order are applicable to information produced
    8   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
    9   information produced by Non-Parties in connection with this litigation is protected
   10   by the remedies and relief provided by this Order. Nothing in these provisions
   11   should be construed as prohibiting a Non-Party from seeking additional protections.
   12                 (b)   In the event that a Party is required, by a valid discovery request,
   13   to produce a Non-Party’s confidential information in its possession, and the Party is
   14   subject to an agreement with the Non-Party not to produce the Non-Party’s
   15   confidential information, then the Party shall:
   16                       (1)   promptly notify in writing the Requesting Party and the
   17   Non-Party that some or all of the information requested is subject to a
   18   confidentiality agreement with a Non-Party;
   19                       (2)   promptly provide the Non-Party with a copy of the
   20   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   21   reasonably specific description of the information requested; and
   22                       (3)   make the information requested available for inspection by
   23   the Non-Party, if requested.
   24                 (c)   If the Non-Party fails to seek a protective order from this Court
   25   within 14 days of receiving the notice and accompanying information, the Receiving
   26   Party may produce the Non-Party’s confidential information responsive to the
   27   discovery request. If the Non-Party timely seeks a protective order, the Receiving
   28   Party shall not produce any information in its possession or control that is subject to
                                                   – 10 –            CASE NO.: 2:20-cv-2922-SVW-JEM
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 11 of 15 Page ID #:183



    1   the confidentiality agreement with the Non-Party before a determination by the
    2   Court. Absent a court order to the contrary, the Non-Party shall bear the burden and
    3   expense of seeking protection in this Court of its Protected Material.
    4
    5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    7   Protected Material to any person or in any circumstance not authorized under this
    8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   11   persons to whom unauthorized disclosures were made of all the terms of this Order,
   12   and (d) request such person or persons to execute the “Acknowledgment and
   13   Agreement to Be Bound” that is attached hereto as Exhibit A.
   14
   15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   16         PROTECTED MATERIAL
   17         When a Producing Party gives notice to Receiving Parties that certain
   18   inadvertently produced material is subject to a claim of privilege or other protection,
   19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   21   may be established in an e-discovery order that provides for production without
   22   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
   23   as the parties reach an agreement on the effect of disclosure of a communication or
   24   information covered by the attorney-client privilege or work product protection, the
   25   parties may incorporate their agreement in the stipulated protective order submitted
   26   to the Court.
   27
   28   12.   MISCELLANEOUS
                                                  – 11 –            CASE NO.: 2:20-cv-2922-SVW-JEM
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 12 of 15 Page ID #:184



    1         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    2   person to seek its modification by the Court in the future.
    3          12.2 Right to Assert Other Objections. By stipulating to the entry of this
    4   Protective Order, no Party waives any right it otherwise would have to object to
    5   disclosing or producing any information or item on any ground not addressed in this
    6   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    7   ground to use in evidence of any of the material covered by this Protective Order.
    8         12.3 Filing Protected Material. A Party that seeks to file under seal any
    9   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   10   only be filed under seal pursuant to a court order authorizing the sealing of the
   11   specific Protected Material at issue. If a Party’s request to file Protected Material
   12   under seal is denied by the Court, then the Receiving Party may file the information
   13   in the public record unless otherwise instructed by the Court.
   14
   15   13.   FINAL DISPOSITION
   16         After the Final Disposition of this Action, as defined in paragraph 4, within 60
   17   days of a written request by the Designating Party, each Receiving Party must return
   18   all Protected Material to the Producing Party or destroy such material. As used in
   19   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   20   summaries, and any other format reproducing or capturing any of the Protected
   21   Material. Whether the Protected Material is returned or destroyed, the Receiving
   22   Party must submit a written certification to the Producing Party (and, if not the same
   23   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   24   (by category, where appropriate) all the Protected Material that was returned or
   25   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   26   abstracts, compilations, summaries or any other format reproducing or capturing any
   27   of the Protected Material. Notwithstanding this provision, counsel are entitled to
   28   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                   – 12 –             CASE NO.: 2:20-cv-2922-SVW-JEM
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 13 of 15 Page ID #:185



    1   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    2   reports, attorney work product, and consultant and expert work product, even if such
    3   materials contain Protected Material. Any such archival copies that contain or
    4   constitute Protected Material remain subject to this Protective Order as set forth in
    5   Section 4 (DURATION).
    6
    7   14.   Any violation of this Order may be punished by any and all appropriate
    8   measures including, without limitation, contempt proceedings and/or monetary
    9   sanctions.
   10
   11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   12
   13   DATED: April 22, 2020
   14
   15
   16
   17   By:   __/s/ Michael B. Horrow____
              Michael B. Horrow
   18
              Nichole D. Podgurski
   19         Attorneys for Plaintiff
   20
   21   DATED: April 22, 2020
   22
   23
   24
   25   By:   __/s/ Jordan S. Altura______
              Jordan S. Altura
   26         Rebecca A. Hull
   27         Attorneys for Defendant Standard Insurance Company

   28
                                                  – 13 –            CASE NO.: 2:20-cv-2922-SVW-JEM
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 14 of 15 Page ID #:186



    1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    2
    3   DATED: 4/23/2020             _________________________________________
                                     Honorable John E. McDermott
    4
                                     United States District Magistrate Judge
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              – 14 –            CASE NO.: 2:20-cv-2922-SVW-JEM
                                  STIPULATED PROTECTIVE ORDER
                       Case 2:20-cv-02922-SVW-JEM Document 13 Filed 04/23/20 Page 15 of 15 Page ID #:187



                         1                                         EXHIBIT A
                         2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                         3         I, ___________________________________ [print or type full name], of
                         4   _______________________________________________ [print or type full address],
                         5   declare under penalty of perjury that I have read in its entirety and understand the
                         6   Stipulated Protective Order that was issued by the United States District Court for the
                         7   Central District of California on _____________ [date] in the case of Vinnick v.
                         8   Standard Insurance Company, and Does 1 through 10, Inclusive, United States
                         9   District Court, Central District of California, Case No. . 2:20-cv-2922-SVW-JEM. I
                             agree to comply with and to be bound by all the terms of this Stipulated Protective
DONAHUE & HORROW LLP




                        10
                        11   Order and I understand and acknowledge that failure to so comply could expose me to
                        12   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                        13   disclose in any manner any information or item that is subject to this Stipulated
                        14   Protective Order to any person or entity except in strict compliance with the
                        15   provisions of this Order.
                        16         I further agree to submit to the jurisdiction of the United States District Court
                        17   for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
                        18   enforcement proceedings occur after termination of this action. I hereby appoint
                        19   _____________________________________ [print or type full name] of
                        20   ________________________________________ _________[print or type full
                        21   address and telephone number] as my California agent for service of process in
                        22   connection with this action or any proceedings related to enforcement of this
                        23   Stipulated Protective Order.
                        24   Date: ______________________
                        25   City and State where sworn and signed:
                        26   Printed name:
                        27
                        28   Signature:

                                                                       – 15 –             CASE NO.: 2:20-cv-2922-SVW-JEM
                                                            STIPULATED PROTECTIVE ORDER
